In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00307-CR
                              NO. 09-21-00308-CR
                              NO. 09-21-00309-CR
                              NO. 09-21-00310-CR
                               ________________

                RALPH WILLIAM GALLAGHER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                 On Appeal from the 221st District Court
                       Montgomery County, Texas
           Trial Cause Nos. 20-07-08653-CR, 20-07-08704-CR,
                    21-08-10997-CR, 21-08-10998-CR
__________________________________________________________________

                                     ORDER

      The trial court appointed Mark Phillips to represent Ralph William Gallagher,

appellant, on appeal in four cases. The clerk’s records in the above styled and

numbered causes were filed January 14, 2022, and the reporter’s records were filed

February 7, 2022. On June 3, 2022, the Court granted a fourth extension of time to

file the brief, noting that the extension was a “final extension.” On July 11, 2022,

                                         1
the appellant’s court-appointed attorney, Mark Phillips, was notified that neither the

brief of the appellant nor a motion for extension of time to file the brief has been

filed, and we warned him that unless we received a satisfactory response we would

order the trial court to conduct a hearing to determine why no brief has been filed.

We granted appellant’s request for an additional extension of time to July 26, 2022,

to file the appellant’s brief. Although the brief of the appellant was due to be filed

July 26, 2022, the brief has not been filed.

      We abate the appeals and remand the cases to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present. See Tex. R. App. P. 38.8(b)(3). We direct the trial court

to determine whether or not appellant desires to pursue his appeals. If appellant

desires to pursue his appeals, we direct the trial court to determine why the brief of

the appellant has not been filed and whether good cause exists for appointed counsel,

Mark Phillips, to be relieved of his duties as appellate counsel and replaced by

substitute counsel. See Tex. Code Crim. Proc. Ann. art. 26.04(j)(2). If the trial court

determines that good cause exists to relieve appointed counsel of his duties, we direct

the trial court to appoint substitute counsel.

      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The transcription of the court




                                           2
reporter’s notes from the hearing and the recommendations of the trial court judge

are to be filed on or before August 31, 2022.

      ORDER ENTERED August 1, 2022.

                                                        PER CURIAM

Before Golemon, C.J., Kreger and Horton, JJ.




                                         3